Name: Council Decision (CFSP) 2016/1172 of 18 July 2016 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger)
 Type: Decision
 Subject Matter: social affairs;  politics and public safety;  Africa;  European construction
 Date Published: 2016-07-19

 19.7.2016 EN Official Journal of the European Union L 193/106 COUNCIL DECISION (CFSP) 2016/1172 of 18 July 2016 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012, the Council adopted Decision 2012/392/CFSP (1) establishing a European Union CSDP mission in Niger to support the capacity building of the Nigerien security actors to fight terrorism and organised crime (EUCAP Sahel Niger). (2) On 22 July 2014, the Council adopted Decision 2014/482/CFSP (2), extending the Mission until 15 July 2016. (3) On 13 July 2015, the Council adopted Decision (CFSP) 2015/1141 (3), providing a financial reference amount until 15 July 2016. On 5 October 2015, the Council adopted Decision (CFSP) 2015/1780 (4) revising the financial reference amount in view of further operational planning. (4) Following the Strategic Review, the Political and Security Committee recommended that the mandate of EUCAP Sahel Niger be adapted and extended by a period of two years, until 15 July 2018, and that a financial reference amount should be provided for the period from 16 July 2016 to 15 July 2017. (5) By letter dated 19 May 2016, the Government of the Republic of Niger invited the European Union to extend the mandate of EUCAP Sahel Niger for a period of two years. (6) Decision 2012/392/CFSP should be amended accordingly. (7) EUCAP Sahel Niger will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/392/CFSP is amended as follows: (1) Article 2 is replaced by the following: Article 2 Objectives In the context of the implementation of the European Union Strategy for Security and Development in the Sahel, EUCAP Sahel Niger shall aim at enabling the Nigerien authorities to define and implement their own National Security Strategy. EUCAP Sahel Niger shall also aim at contributing to the development of an integrated, multidisciplinary, coherent, sustainable, and human-rights-based approach among the various Nigerien security actors in the fight against terrorism and organised crime. It shall, in addition, assist the Nigerien central and local authorities and security forces in developing policies, techniques and procedures to better control and fight irregular migration.. (2) Article 3 is replaced by the following: Article 3 Tasks 1. In order to fulfil the objectives set out in Article 2, EUCAP Sahel Niger shall: (a) reinforce Nigerien command and control, interoperability and planning capacity at strategic level, while supporting the development of a National Security Strategy and related border management strategies in coordination with other relevant actors; (b) strengthen the technical skills of the relevant security forces that are necessary to fight terrorism and organised crime; (c) through the engagement at both strategic and operational level, encourage the internal security forces, and if appropriate the armed forces, to strengthen the human resources, logistics and training policies related to the fight against terrorism, irregular migration and organised crime to ensure the sustainability of EUCAP Sahel Niger's actions, including by providing technical support through the projects; (d) reinforce the coordination at national, regional and international level in the field of counter-terrorism, the fight against irregular migration and organised crime, and explore a possible contribution to regional cooperation, such as the G5 Sahel, as appropriate; (e) in support of the Union's objectives in the area of migration, assist the Nigerien central and local authorities and security forces in developing policies, procedures and techniques to better control and manage migration flows, to fight against irregular migration and to reduce the level of associated crime. 2. EUCAP Sahel Niger shall focus on the activities referred to in paragraph 1 which contribute to improving the control of the territory of Niger, including in coordination with the Nigerien Armed Forces. 3. EUCAP Sahel Niger shall not carry out any executive function.. (3) In Article 13(1), the following subparagraph is added: The financial reference amount to cover the expenditure related to EUCAP Sahel Niger for the period from 16 July 2016 to 15 July 2017 shall be EUR 26 300 000.. (4) In Article 16, the second paragraph is replaced by the following: It shall apply until 15 July 2018.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 16 July 2016. Done at Brussels, 18 July 2016. For the Council The President F. MOGHERINI (1) Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 187, 17.7.2012, p. 48). (2) Council Decision 2014/482/CFSP of 22 July 2014 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 217, 23.7.2014, p. 31). (3) Council Decision (CFSP) 2015/1141 of 13 July 2015 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 185, 14.7.2015, p. 18). (4) Council Decision (CFSP) 2015/1780 of 5 October 2015 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 259, 6.10.2015, p. 21).